Case 2:20-cv-00966-NR Document 415-28 Filed 08/28/20 Page 1 of 3




                 EXHIBIT D
           Case 2:20-cv-00966-NR Document 415-28 Filed 08/28/20 Page 2 of 3




From:                       "Boockvar, Kathryn" <EXCHANGELABS/EXCHANGE ADMINISTRATIVE
                            GROUP
                            (FYDIBOHF23SPDLT)/RECIPIENTS/57A5ECEF41814D83B6B6364A7ECCF9F
                            7-KBOOCKVAR>
Sent:                       6/30/2020 11:14:36 PM +0000
To:                         Nick Custodio <Nick.Custodio@Phila.gov>
Subject:                    RE: RE: Secrecy Envelopes

I doubt it highly unfortunately. I can ask our leg director. I’d be interested in hearing more about
your visit – maybe I’ll try you while en route to or from HBG tomorrow… Thanks.




Kathy Boockvar

Secretary of the Commonwealth

Pennsylvania Department of State
North Office Building, Suite 302

401 North Street | Harrisburg, PA 17120
Phone: 717.783.0402

Email: kboockvar@pa.gov



From: Nick Custodio <Nick.Custodio@Phila.gov>
Sent: Tuesday, June 30, 2020 6:57 PM
To: Boockvar, Kathryn <kboockvar@pa.gov>
Subject: Secrecy Envelopes



Do you think that there will be any way that the legislature would have an appetite to eliminate the secrecy
envelopes? I know it is something that not ever state does and we were out here in Colorado and they don't have it.
They said they eliminated it and just used declaration envelopes that have the same security linings as like bank
envelopes have. This would be a major impact in reducing the amount of time it takes to process the mail-in ballots
after the election.



Nick Custodio

Deputy Commissioner

Office of Commissioner Deeley; Chairwoman

1400 John F Kennedy Blvd

City Hall Room 130

Philadelphia, PA. 19107




                                                                                                                PADOS000384.000001
        Case 2:20-cv-00966-NR Document 415-28 Filed 08/28/20 Page 3 of 3



O 215-686-3460

C 215-858-3825

F 215-686-3947




                                                                           PADOS000384.000002
